EXHIBIT 10.3

 

 

FIRST SUPPLEMENTAL INDENTURE
DATED AS OF JULY 7, 2004

 

BETWEEN

 

CENTERPOINT PROPERTIES TRUST
AND
SUNTRUST BANK, AS TRUSTEE

 

--------------------------------------------------------------------------------


 

FIRST SUPPLEMENTAL INDENTURE, dated as of July 7, 2004 by and between
CENTERPOINT PROPERTIES TRUST, a Maryland real estate investment trust (the
“Company”), having its principal offices at 1808 Swift Road, Oak Brook, Illinois
60523, and SUNTRUST BANK, a banking corporation organized and existing under the
laws of the State of Georgia, as trustee (the “Trustee”), having its Corporate
Trust Office at 919 East Main Street, Richmond, Virginia  23219.

 

RECITALS

 

WHEREAS, the Company executed and delivered its Indenture (the “Original
Indenture”), dated as of March 12, 2004, to the Trustee to issue from time to
time for its lawful purposes debt securities evidencing its unsecured
indebtedness.

 

WHEREAS, the Original Indenture provides that by means of a supplemental
indenture, the Company may create one or more series of its debt securities.

 

WHEREAS, the Company intends by this Supplemental Indenture to create a series
of debt securities, in an aggregate principal amount not to exceed $500,000,000,
entitled “CenterPoint Properties Trust Medium-Term Notes, Series A” (the
“Notes”).

 

WHEREAS, the Board of Trustees of the Company has approved the creation of the
Notes.

 

WHEREAS, the Notes of the series created by this Supplemental Indenture may be
issued from time to time, and the terms thereof shall be established as provided
herein.

 

WHEREAS,  the consent of Holders to the execution and delivery of this
Supplemental Indenture is not required, and all other actions required to be
taken under the Original Indenture with respect to this Supplemental Indenture
have been taken.

 

NOW, THEREFORE IT IS AGREED:

 

ARTICLE ONE
Definitions, Creation, Form and Terms and Conditions of the Debt Securities

 

SECTION 1.01       Definitions.  Capitalized terms used in this Supplemental
Indenture and not otherwise defined shall have the meanings ascribed to them in
the Original Indenture.  In addition, the following terms shall have the
following meanings to be equally applicable to both the singular and the plural
forms of the terms defined:

 

“Adjusted Total Assets” of a Person as of any date means the total of all assets
of such Person which would be shown as assets on a balance sheet of such Person
as of such time prepared in accordance with GAAP plus accumulated depreciation.

 

“Annual Service Charge” as of any date means the aggregate amount of any
interest expensed by the Company and its Subsidiaries for the four consecutive
fiscal quarters most recently ended, as determined in accordance with GAAP.

 

2

--------------------------------------------------------------------------------


 

“Consolidated Income Available for Debt Service” as of any date means
Consolidated Net Income (as defined below) of the Company and its Subsidiaries
plus amounts that have been deducted in the computation thereof for: (a)
interest on Debt of the Company and its Subsidiaries: (b) provision for taxes of
the Company and its Subsidiaries based on income; (c) amortization of debt
discount; (d) depreciation and amortization; (e) the effect of any noncash
charge resulting from a change in accounting principles in determining
Consolidated Net Income; and (f) amortization of deferred charges, for the four
consecutive fiscal quarters most recently ended, all as determined in accordance
with GAAP, and without taking into account any provision for gains and losses on
properties.

 

“Consolidated Net Income” for any period means the amount of net income (or
loss) of the Company and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP.

 

“Indenture” means the Original Indenture as supplemented by this First
Supplemental Indenture.

 

“Intercompany Debt” means Debt to which the only parties are the Company and any
Subsidiary and, in the case of Debt owed by the Company to any Subsidiary, such
Debt is subordinate in right of payment to the Holders of the Notes.

 

“Notes” means the Company’s Medium-Term Notes, Series A, issued from time to
time under the Indenture.

 

“Undepreciated Real Estate Assets” as of any date means the amount (original
cost plus capital improvements) of real estate assets of the Company and its
Subsidiaries on such date, before depreciation and amortization, determined on a
consolidated basis in accordance with GAAP.

 

“Unencumbered Total Asset Value” as of any date means the sum of: (i) the amount
of each asset comprising Undepreciated Real Estate Assets not subject to an
encumbrance; and (ii) the amount of all other assets of the Company and its
Subsidiaries on a consolidated basis not subject to an encumbrance, determined
in accordance with GAAP (but excluding accounts receivable and intangibles).

 

SECTION 1.02       Creation of the Debt Securities. In accordance with Section
301 of the Original Indenture, the Company hereby creates the Notes as separate
series of its debt securities issued pursuant to the Indenture.  The Notes shall
be issued from time to time in an aggregate principal amount not to exceed
$500,000,000, or its equivalent in foreign currencies, currency units or
composite currencies.  The specific terms of each tranche of the series of Notes
created by this Supplemental Indenture that may be issued from time to time
shall be determined as set forth in Sections 301 and 303 of the Original
Indenture.

 

SECTION 1.03       Applicability of Defeasance or Covenant Defeasance. The
provisions of Article 14 of the Original Indenture shall apply to the Notes.

 

3

--------------------------------------------------------------------------------


 

ARTICLE TWO
Additional Covenants

 

The Notes shall be governed by all the covenants contained in the Original
Indenture, as supplemented by this First Supplemental Indenture, and in
particular, this First Supplemental Indenture amends Section 1004 of the
Original Indenture to read as follows:

 

“SECTION 1004. Limitations on Incurrence of Debt.

 

(a)           The Company will not, and will not permit any Subsidiary to, incur
any Debt, other than Intercompany Debt, if, immediately after giving effect to
the incurrence of such Debt and the application of the proceeds thereof, the
aggregate principal amount of all outstanding Debt of the Company and its
Subsidiaries on a consolidated basis determined in accordance with GAAP would be
greater than 60% of the sum of (i) the Company’s Adjusted Total Assets as of the
end of the most recent fiscal quarter prior to the incurrence of such additional
Debt, plus (ii) the increase in the Company’s Adjusted Total Assets since the
end of such quarter (including any increase resulting from the incurrence of
additional Debt).

 

(b)           The Company will not, and will not permit any Subsidiary to, incur
any Debt if the ratio of Consolidated Income Available for Debt Service to the
Annual Service Charge on the date on which such additional Debt is to be
incurred would have been less than 1.5 to 1, on a pro forma basis, after giving
effect to the incurrence of such Debt and to the application of the proceeds
thereof.

 

(c)           The Company will not, and will not permit any Subsidiary to, incur
any Debt secured by any mortgage, lien, charge, pledge, encumbrance or security
interest of any kind upon any of the properties of the Company or any Subsidiary
(“Secured Debt”), whether owned at the date hereof or hereafter acquired, if,
immediately after giving effect to the incurrence of such Secured Debt and the
application of the proceeds thereof, the aggregate principal amount of all
outstanding Secured Debt of the Company and its Subsidiaries on a consolidated
basis would be greater than 40% of the sum of (i) the Company’s Adjusted Total
Assets as of the end of the most recent fiscal quarter prior to the incurrence
of such additional Debt, plus (ii) the increase in Adjusted Total Assets since
the end of such quarter (including any increase resulting from the incurrence of
additional Debt).

 

(d)           The Company will at all times maintain an Unencumbered Total Asset
Value in an amount not less than 150% of the aggregate principal amount of all
outstanding unsecured Debt of the Company and its Subsidiaries on a consolidated
basis.

 

For purposes of the foregoing provisions regarding the limitation on the
incurrence of Debt, (i) Debt shall be deemed to be “incurred” by the Company or
a Subsidiary whenever the Company or such Subsidiary shall create, assume,
guarantee or otherwise become liable in respect thereof, (ii) outstanding Debt
of any Person that becomes a Subsidiary shall be deemed to be “incurred” at the
time such Person becomes a Subsidiary, and (iii) any Debt that is extended,
renewed or refunded shall be deemed to have been “incurred” at the time of any
such extension, renewal or refunding.

 

4

--------------------------------------------------------------------------------


 

ARTICLE THREE
Trustee

 

SECTION 3.01       Trustee. The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Supplemental
Indenture or the due execution thereof by the Company.  The recitals of fact
contained herein shall be taken as the statements solely of the Company, and the
Trustee assumes no responsibility for the correctness thereof.

 

ARTICLE FOUR

Miscellaneous Provisions

 

SECTION 4.01       Ratification of Original Indenture. This Supplemental
Indenture is executed and shall be construed as an indenture supplemental to the
Original Indenture, and as supplemented and modified hereby, the Original
Indenture is in all respects ratified and confirmed, and the Original Indenture
and this Supplemental Indenture shall be read, taken and construed as one and
the same instrument.

 

SECTION 4.02       Effects of Headings. The Article and Section headings herein
are for convenience only and shall not affect the construction hereof.

 

SECTION 4.03       Successors and Assigns. All covenants and agreements in this
Supplemental Indenture by the Company shall bind its successors and assigns,
whether so expressed or not.

 

SECTION 4.04       Separability Clause. In case any one or more of the
provisions contained in this Supplemental Indenture shall for any reason be held
to be invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

SECTION 4.05       Governing Law. This Supplemental Indenture shall be governed
by and construed in accordance with the laws of the State of New York.  This
Supplemental Indenture is subject to the provisions of the Trust Indenture Act
that are required to be part of this Supplemental Indenture and shall, to the
extent applicable, be governed by such provisions.

 

SECTION 4.06       Counterparts. This Supplemental Indenture may be executed in
any number of counterparts, and each of such counterparts shall for all purposes
be deemed to be an original, but all such counterparts shall together constitute
one and the same instrument.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused the Supplemental Indenture to
be duly executed, and their respective corporate seals to be hereunto affixed
and attested, all as of the date first above written.

 

 

 

 

CENTERPOINT PROPERTIES TRUST

 

 

 

 

 

 

 

 

By:

     /s/ Michael M. Mullen

 

 

 

Name:

Michael M. Mullen

 

 

Title:

President

 

 

 

 

Attest:

 

 

 

 

 

 

 

By:

    /s/ Daniel Hemmer

 

 

Name:

Daniel Hemmer

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

 

 

 

SUNTRUST BANK,

 

 

as Trustee

 

 

 

 

 

 

 

 

 

 

By:

     /s/ Patricia A. Welling

 

 

 

Name:

Patricia A. Welling

 

 

Title

First Vice President

 

 

 

 

Attest:

 

 

 

 

 

 

 

By:

     /s/  Nancy C. Harrison

 

 

Name:

Nancy C. Harrison

 

 

Title:

Vice President

 

 

 

6

--------------------------------------------------------------------------------


 

STATE OF ILLINOIS

)

 

 

)

SS:

COUNTY OF WILL

)

 

 

On the 7th day of July, 2004, before me personally came Michael M. Mullen and
Daniel Hemmer, to me known, who being by me duly sworn, did depose and say that
they are the President and Secretary, respectively, of CENTERPOINT PROPERTIES
TRUST, one of the parties described in and which executed the foregoing
instrument, and that they signed their name, respectively, thereto by authority
of said corporation.

 

 

[Notarial Seal]

 

 

/s/  Jennifer M. Kubiszyn

 

Notary Public

 

COMMISSION EXPIRES

 

February 10, 2007

 

7

--------------------------------------------------------------------------------


 

COMMONWEALTH OF VIRGINIA

)

 

 

)

SS:

CITY OF RICHMOND

)

 

 

On the 7th day of July, 2004, before me personally came Patricia A. Welling and
Nancy C. Harrison, to me known, who being by me duly sworn, did depose and say
that they are the First Vice President and Vice President, respectively, of
SUNTRUST BANK, one of the parties described in and which executed the foregoing
instrument, and that they signed their name, respectively, thereto by authority
of said entity.

 

 

[Notarial Seal]

 

 

/s/  Dorothy Laderoute

 

Notary Public

 

COMMISSION EXPIRES

 

February 29, 2008

 

 

8

--------------------------------------------------------------------------------